Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elers et al. [US 2006/0078679 A1] (hereinafter Elers).

Regarding claim 1, Elers teaches, 
a method of forming a silicon-containing thin film on a substrate (i.e. silicon oxide [SiO2], coated silicon, silicon nitride [SiN], Para. 65) in a reaction space by an atomic layer deposition (ALD) process (Para. 2, 44, 65-66) comprising at least one deposition cycle (cycle 115, Para. 79, Fig. 5) comprising: 
contacting the substrate (step 102, Fig. 5, Para. 66 and 83) with a vapor phase silicon precursor (wherein each material is preferably volatile of gaseous as deposited to react with subsequent materials throughout the ALD process, Fig. 5, Para. 97) comprising a halogen (wherein gettering agent/scavenger 110  is a volatile species forming volatile compounds from halogen or halide species, Fig. 5, Para. 27 and 66); and 
contacting the substrate with an amine reactant (i.e. ammonia [NH3], 109, 113, Fig. 5, Para. 66-67, 88), wherein a plasma reactant is not utilized in the deposition cycle (full cycle 115 of the ALD process, Para. 91; see phases 105, 109, and 113, Fig. 5, Para. 79-91).

Regarding claim 2, Elers teaches, 
the method of Claim 1, wherein the silicon precursor has a formula SinX2n+2, wherein X is a halogen and n is an integer greater than or equal to 1 (wherein silicon compounds [i.e. such as SiCH2] may be used as gettering agents, Para. 128; wherein reaction between silicon compound [e.g. silicon oxide SiO2 or silicon nitride Si3N4] and hydrogen halide occurs, Para. 165-167; see also Para. 27).

Regarding claim 5, Elers teaches, 
the method of Claim 1, wherein the amine reactant has a formula CaNbHc, wherein a, b and c are integers (e.g. alkyl derivatives of relevant groups such as hydrogen azide [HN3] to use CH3N3 and similar compounds, Para. 106).

Regarding claim 9, Elers teaches, 
the method of Claim 1, wherein the silicon-containing thin film comprises a SiCN film (Para. 65; see also Para. 26 and 38).

Claims 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. [US 2015/0147484 A1] (hereinafter Nguyen).

Regarding claim 13, Nguyen teaches, 
a method of forming a SiCN thin film on a substrate (Para. 15-17) comprising alternately and sequentially contacting the substrate with a silicon precursor comprising a halogen and an amine reactant (Para. 17, 20; see also wherein deposition may be comprise alternating layers of SiN, SiC, and SiCN, Para. 69; and wherein alternating doses of reagents may be applied to the substrate, Para. 80).

Regarding claim 15, Nguyen teaches, 
the method of Claim 13, wherein the silicon precursor comprises two different halogens (wherein several silicon precursors identified allow highly tailored film compositions that are conformal and contain a chosen film composition and bond configurations, Para. 20-21, 64-65).

Regarding claim 16, Nguyen teaches, 
the method of Claim 13, wherein the silicon precursor comprises a halosilane (Para. 6-7, 17, 20).

Regarding claim 17, Nguyen teaches, 
the method of Claim 13, wherein the silicon precursor comprises an octachlorotrisilane, a pentachlorodisilane, a hexachlorodisilane, or a trichlorosilane (Para. 28).

Regarding claim 18, Nguyen teaches, 
the method of Claim 13, wherein the amine reactant comprises a diamine or triamine (Para. 55).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Elers and further in view of Lavoie et al. [US 2013/0196516 A1] (hereinafter Lavoie).

Regarding claim 3, Elers teaches,
the method of claim 1, wherein the silicon precursor (silicon compounds [i.e. such as SiCH2] used as gettering agents, Para. 128) is used. 
Elers does not specifically teach,
wherein the silicon precursor comprises an alkylhalosilane.
Referring to Lavoie, Lavoie teaches,
wherein the silicon precursor comprises an alkylhalosilane (Para. 16 and 78).
In view of such teachings of Elers and Lavoie, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use an alkylhalosilane for the pretreatment of a silicon surface and follow-on processes with reduced steps (i.e. incorporating reactive species to further etch silicon material) (see MPEP § 2144.07).  

Regarding claim 7, Elers teaches,
the use of silicon precursors (silicon compounds [i.e. such as SiCH2] used as gettering agents, Para. 128).
Elers does not specifically teach,
wherein the silicon precursor comprises a bridged halosilane.
However, it is noted that Elers does mention,
other reactants such as oxygen, nitrogen, or carbon which were known as commonly used substitutions for bridging precursors (Para. 106 and 128)
Referring to Lavoie, Lavoie teaches,
wherein the silicon precursor comprises a bridged halosilane (Para. 16 and 78).
In view of such teachings of Elers and Lavoie, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the use of bridged compounds or halosilane compounds to optimize control of reactants throughout the deposition and target material removal process.  Furthermore, such selective deposition would be obvious to try to reduce steps and costs of removing undesirable material (see MPEP § 2144.07).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Elers and further in view of Tang et al. [US 2020/0161438 A1] (hereinafter Tang).

Regarding claim 4, Tang teaches,
using a silicon precursor (silicon compounds [i.e. such as SiCH2] used as gettering agents, Para. 128). 
Elers does not specifically teach,
wherein the silicon precursor comprises an octachlorotrisilane, hexachlorodisilane, pentachlorodisilane, silicon tetrachloride or trichlorosilane.
However, Elers does mention,
silanes and similar silane compounds used as gettering agents for processing of film layers (Para. 154-158).  
Referring to Tang, Tang teaches,
wherein the silicon precursor comprises an octachlorotrisilane, hexachlorodisilane, pentachlorodisilane, silicon tetrachloride or trichlorosilane (Para. 53-55)
In view of such teachings of Elers and Tang, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try the claimed silanes or similar chemical structure silanes to prepare silicon or silicon nitride thin films through oxidation and/or dioxidation for enhanced reaction control for subsequent layering steps (see MPEP § 2144.07).  A prima facie case of obviousness exists where chemical compounds have very close structural similarities and similar utilities (see In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), MPEP § 2144.09).  

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Elers and further in view of Girard et al. [US 2015/0376211 A1] (hereinafter Girard).

Regarding claim 6, Girard teaches,
the use of amine reactants (e.g. alkyl derivatives of relevant groups such as hydrogen azide [HN3] to use CH3N3 and similar compounds, Para. 106).
Elers does not specifically teach,
wherein the amine reactant comprises an ethylene diamine or propyl triamine.
Referring to Girard, Girard teaches,
wherein the amine reactant comprises an ethylene diamine or propyl triamine (Para. 123, 192, 226).
In view of such teachings of Elers and Girard, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try the claimed amine reactants or similar chemical compounds due to their known halogen free composition; to control catalytic reactions for targeted purity of the deposited layer (see MPEP § 2144.07 and § 2144.09).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Elers and further in view of Matero et al. [US 2009/0209081 A1] (hereinafter Matero).

Regarding claim 10, Elers teaches,
contacting the substrate with an oxidizing reactant after at least one deposition cycle.
However, it is noted that Elers does mention,
wherein a second reactant, such as oxygen, may be contributed to the growing film (Para. 10, 103-104);  see also arranging steps and phases in various order (as numbering of phases is for convenience and not actual order or sequence of phases, Para. 67) as well as adding additional steps or phases to the ALD cycle which would be obvious to one in the art to try for adding species or removing material throughout the process as identified by the prior art of record (Para. 67-69).  
Referring to Matero, Matero analogously teaches,
additionally comprising contacting the substrate with an oxidizing reactant (120, Fig. 1, Para. 55) after at least one deposition cycle (forming silicon oxide on the substrate, Para. 10, 35, and 51).
In view of such teachings of Elers and Matero, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate an oxidizing reactant after the deposition process to form the oxide layers on the substrate and/or remove excess oxide material as required.  In addition, it would have been a known method to attain an oxidized layer directly on the substrate while reducing fabrication time and costs with surface treatment using inherent chemical and structural properties of the substrate surface (see MPEP § 2144.07).

Regarding claim 11, Elers teaches,

Regarding claim 12, Elers does not specifically teach,
wherein the oxidizing reactant is selected from the group consisting of 02, 03, H203, H20, oxygen plasma, and oxygen radicals.
However, it is noted that Elers does mention,
wherein species contributing reactants can provide oxygen to a growing thin film (Para. 116) which would have been known to be used for applications of growing oxide surfaces or removing excess oxide from a surface.  
Referring to Matero, Matero analogously teaches,
wherein the oxidizing reactant is selected from the group consisting of 02, 03, H203, H20, oxygen plasma, and oxygen radicals (i.e. ozone [O3], Para. 11 and 47).
In view of such teachings of Elers and Matero, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed oxidizing reactants  due to availability and compatibility with working oxide layers onto the target substrate surface.  Furthermore, said reactants would have been obvious to try for optimizing deposition (i.e. via ALD) and removal process (i.e. etching) to achieve the target structural thickness, smoothness, and composition (see MPEP § 2144.07).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and further in view of Tang.

Regarding claim 14, Nguyen teaches,
the method of Claim 13, wherein the substrate is contacted with the silicon precursor and the amine reactant at a temperature of about 200 to about 400°C (wherein specific temperature ranges [including ranges listed to be less than about 550, 500, 450 400, 350, 300, 250 or 200°C] are based on properties of the selected film precursors, reagents, and substrate surface, Para. 63).
Referring to Tang, Tang analogously teaches,
wherein the substrate is contacted with the silicon precursor and the amine reactant at a temperature of about 200 to about 400°C (wherein substrate temperature may be heated to less than approximately 400° C or 300° C and be heated to a temperature between 100° C and 500° C, or between 200° C and 300° C during deposition, Para. 42).
In view of such teachings of Nguyen and Tang, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try the claimed temperature ranges to best optimize fabrication parameters such as temperature and pressure to maintain the appropriate conditions for the reaction of species throughout the deposition process (see MPEP § 2144.07). A prima facie case of obviousness exists for close and overlapping temperature ranges as it would be obvious to through routine experimentation for the optimization of the fabrication process and target structure (see Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP § 2144.05).

Regarding claim 20, Nguyen teaches,
the method of Claim 13, wherein the silicon precursor comprises an octachlorotrisilane and the amine reactant comprises an ethylene diamine (Para. 28 and 55). 
Nguyen does not specifically teach,
wherein the silicon precursor comprises an octachlorotrisilane.
However, Nguyen does mention,
a silicon precursor comprising trisilane of which would be known to result with octachlorotrisilane and of which halogenated silanes are specifically used and taught by the prior art of record for specific reactivity with the target layers (Para. 20-21, 28 and 55)
Referring to Tang, Tang teaches,
wherein the silicon precursor comprises an octachlorotrisilane, hexachlorodisilane, pentachlorodisilane, silicon tetrachloride or trichlorosilane (Para. 53-55)
In view of such teachings of Nguyen and Tang, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try the claimed silanes or similar chemical structure silanes to prepare silicon or silicon nitride thin films through oxidation and/or dioxidation for enhanced reaction control for subsequent layering steps (see MPEP § 2144.07).  A prima facie case of obviousness exists where chemical compounds have very close structural similarities and similar utilities (see In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), MPEP § 2144.09).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen and further in view of Girard.

Regarding claim 19, Nguyen teaches,
the method of Claim 18, wherein the amine reactant comprises an ethylene diamine or a propyl triamine (Para. 55).
Referring to Girard, Girard analogously teaches,
wherein the amine reactant comprises an ethylene diamine or a propyl triamine (Para. 123, 192, 226).
In view of such teachings of Nguyen and Girard, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to try the claimed amine reactants or similar chemical compounds due to their known halogen free composition; to control catalytic reactions for targeted purity of the deposited layer (see MPEP § 2144.07 and § 2144.09).


Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 8, the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the silicon precursor comprises an octachlorosiloxane or bis(trichlorosilyl)methane,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Blomberg et al. 		[US 2012/0269962 A1]
Satta et al.		[US 2002/0155722 A1]
Shang et al. 		[KR 102234260 B1]
Sims et al.		[US 9865455 B1]
Weidman et al. 		[US 2012/0122302 A1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID W HOUSTON III/Examiner, Art Unit 2819                                                                                                                                                                                                        					/ISMAIL A MUSE/                                                                        Primary Examiner, Art Unit 2819